Citation Nr: 0001706	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-10 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to a compensable disability rating for 
residuals of a fractured left radius.  

4.  Entitlement to a 10 percent disability rating for 
multiple noncompensable disabilities pursuant to 38 C.F.R. § 
3.324 (1999).  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1977 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issues of entitlement to a compensable disability rating 
for residuals of a fractured left radius and entitlement to a 
10 percent disability rating for multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324 are addressed in 
the REMAND portion of the decision, below.   


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged left knee disorder and his period of 
active duty service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's back disorder and his period of active duty 
service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
2.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).  

Initially, the Board observes that although X-ray evidence of 
degenerative changes of the lumbar spine is present on the VA 
examination in 1997,, there is no evidence to suggest that 
the arthritis was present let alone manifest to a compensable 
degree within one year from the veteran's separation from 
service.  Therefore, the provisions for the presumption of 
in-service incurrence are inapplicable.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).
  
As to the veteran's claim for service connection for a left 
knee disorder, the Board finds that the claim is not well 
grounded.  As discussed above, the first requirement of a 
well grounded claim is medical evidence of a current 
disability.  Although a review of the medical evidence of 
record reveals complaints of left knee problems, the evidence 
does not yield a current diagnosis of a left knee disorder.  
A claim is not well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

With respect to the veteran's claim for a back disorder, the 
Board observes that there is a diagnosis of a current 
disability.  Specifically, the December 1997 VA examination 
report shows a diagnosis of lumbosacral strain.  In addition, 
X-rays from the examination show degenerative changes of the 
lumbar spine.  Therefore, the first criterion for a well 
grounded claim is met.  Second, the veteran generally asserts 
that he incurred a back disorder in service.  For purposes of 
determining whether a claim is well grounded, the Board 
accepts this assertion as true.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  

However, the Board finds that the claim is not well grounded 
because the record fails to reveal any competent medical 
evidence of a nexus between the current back disability and 
the veteran's period of active duty service.  Similarly, 
there is no competent medical evidence of a relationship 
between the putative left knee disorder and service.  Such 
evidence is required to establish a well grounded claim.  
Epps, 126 F.3d at 1468.   

The Board acknowledges that the veteran related to the VA 
examiner that his left knee and low back problems began in 
service.  However, such statements are insufficient to well 
grounded claim.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Board also notes that the veteran mentioned that he 
continued to have left knee and low back symptoms after 
service.  Even assuming that the record reflected continuity 
of symptomatology, until a veteran "presents competent 
medical evidence to provide a relationship between his 
current disability and either an in-service injury or his 
continuous symptomatology, his claim cannot be considered 
well grounded."  Voerth v. West, 13 Vet. App. 117 (1999).

Finally, although the veteran, as a lay person, is competent 
to describe symptoms, he is not competent to offer an opinion 
on a matter that requires medical knowledge, such as a 
diagnosis or a determination of etiology. Id.  Thus, his 
personal opinion as to the status or origin of any alleged 
disability is not competent medical evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a left knee disorder or a back disorder.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the claimed disorders, he should submit 
medical evidence showing that he has a current disability 
that is in some way related to service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80.  With respect to 
the back disorder, the Board notes that medical records from 
Huber Heights Medical Center dated in January 1996 refer to a 
consultation with a Dr. R. Kitchner.  The veteran may wish to 
submit these records if they provide additional support for 
his claim.  

In the October 1999 informal hearing presentation, the 
veteran's representative asserts that the RO failed to 
consider service medical records received in 1999.  However, 
the February 1999 supplemental statement of the case 
specifically addresses these newly-received records.  
Moreover, review of those records finds 


that they are original service medical records, copies of 
which were provided to the RO in 1980 and were considered 
during the initial adjudication of the veteran's service 
connection claims.   
 

ORDER

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for a back disorder is 
denied.  


REMAND

The veteran seeks entitlement to a compensable disability 
rating for residuals of a fractured left radius.  Where a 
disability has already been service connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps, 
126 F.3d at 1469.  This duty includes the conduct of a 
thorough and comprehensive medical examination.  Robinette, 8 
Vet. App. at 76.  

The December 1997 VA examination was essentially normal, 
except for some limitation of motion of the left wrist and X-
rays showing evidence of the open reduction and internal 
fixation of the distal left radius with slight bowing of the 
distal left radius laterally.  The examiner did not indicate 
whether the limitation of motion of the wrist is a residual 
of the fractured left radius.  If the disability does involve 
limitation of motion, additional factors affecting functional 
loss must also be considered, such as more or less movement 
than normal, weakened movement, 


excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
On remand, a VA examiner should address these issues.  

The Board's consideration of entitlement to a compensable 
rating for multiple noncompensable disabilities is deferred 
pending this development and the RO's readjudication of the 
left arm disability claim.  

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should afford the veteran a VA 
orthopedic examination for evaluation of 
his left arm disability.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner is asked to 
identify and describe any current 
residuals of a fractured left radius, 
specifically limitation of wrist motion, 
including any functional loss associated 
with residuals of a fractured left radius 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  




2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
result in adverse consequences for his 
claim.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
compensable disability rating for 
residuals of a fractured left radius.  If 
necessary, the RO should also 
readjudicate the claim of entitlement to 
a 10 percent disability rating for 
multiple noncompensable disabilities 
pursuant to 38 C.F.R. § 3.324.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

